FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM J. BLUE, III,                             No. 09-15604

               Plaintiff - Appellant,             D.C. No. 2:05-cv-01256-GEB-
                                                  EFB
  v.

C. SCAVETTA,                                      MEMORANDUM *

               Defendant - Appellee,

and

N. GRANNIS; et al.,

               Defendants.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       William J. Blue, III, a California state prisoner, appeals pro se from the

district court’s summary judgment in his action alleging that defendant Scavetta

improperly denied him single-cell status for his obstructive sleep apnea, in

violation of 42 U.S.C. § 1983 and the Americans with Disabilities Act (“ADA”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

       The district court properly granted summary judgment on the ADA claim

because Blue did not raise a triable issue as to whether he was discriminated

against by reason of, or entitled to an accommodation for, his alleged disability.

See Pierce v. County of Orange, 526 F.3d 1190, 1214-15 (9th Cir. 2008) (stating

requirements to show an ADA violation).

       The district court properly granted summary judgment on the due process

claim because Blue failed to raise a triable issue as to whether he had a cognizable

liberty interest at stake. See Anderson v. County of Kern, 45 F.3d 1310, 1315,

amended by, 75 F.3d 448 (9th Cir. 1995) (stating that the placement of an inmate in

less amenable and more restrictive quarters for nonpunitive reasons is well within

the terms of confinement ordinarily contemplated by a prison sentence).

       The district court properly granted summary judgment on the Eighth

Amendment claim because Blue did not raise a triable issue as to whether


DS/Research                                2                                    09-15604
defendant was deliberately indifferent to a serious medical need. See Toguchi, 391

F.3d at 1057 (stating that a prison official acts with deliberate indifference only if

he or she knows of and disregards an excessive risk to inmate health and safety).

       Blue’s remaining contentions are unpersuasive.

       AFFIRMED.




DS/Research                                3                                     09-15604